DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 05/05/2022.  Claims 1-12 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flegel (9343925)

Regarding claim 1. Flegel teaches a device [fig 1] for switching between a first power source [unitality power source L1/L2] and a second power source [auxiliary power source Generator], the device comprising: 
a first switch [fig2, 80] configured to be flipped between an ON state, an Off state, and a neutral state [implicit since breakers can switch to a neutral state upon detection of arc, see col 6 40-46]; 
a first terminal [56] configured to electrically connect to the first power source; 
a second terminal [terminal leading to load 42] configured to electrically connect to a load; 
a third terminal configured to electrically connect to the second power source [terminal to source]; 
a breaker circuitry [36] configured to electrically connect the first terminal to the second terminal, wherein the breaker circuitry is configured to flip the first switch from the ON state to the neutral state upon detecting a fault in a power supply of the load [see col 6 40-46], wherein the first terminal is electrically connected to the second terminal only when the first switch is in the ON state[implicit col 7 lines 16-36]; 
a second switch configured to flip between an open state and a closed state, the second switch interrupts an electrical connection between the third terminal and the second terminal, wherein current flows between the third terminal and the second terminal when the second switch is the closed state, wherein current does not flows between the third terminal and the second terminal when the second switch is the open state [col 7 lines 5-40].
and a lever [86] operably coupled [operably couple to 82 and 80 to prevent both switches ON] to the first switch and the second switch, the lever configured to be actuated by the first switch [Since applicant is not claiming how limitation is achieved, then interpreting that 80 is in an ON state which leaves lever 86 in the side of 82.  So in order for the user to switch 86 back to the side of 80 the first switch has to be actuated from ON to the OFF position, thus, indirectly actuating lever 86.], wherein the lever upon actuation is configured to flip the second switch between the open state and the closed state [col 7 line 50 – col 8 line 20].  

Regarding claim 6. Flegel teaches the device according to claim 1, wherein the first power source is a main power supply from a grid [col 5 lines 25-32] and the second power source is a renewable source of energy [implicit col 1 lines 45-57].  

Regarding method claims 7 and 12, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Allowable Subject Matter
Claims 2-5 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839